Containers lost at sea and compensation (debate)
The next item is the debate on the oral question to the Commission on containers lost at sea and compensation by Brian Simpson, on behalf of the Committee on Transport and Tourism - B7-0469/2010).
author. - Mr President, as you said, I speak this morning on behalf of the Committee on Transport and Tourism on an issue that has been overlooked for so long, namely containers falling from ships at sea.
It is amazing to me that, in this modern day and age, thousands of these containers go missing each year, with the great majority of them falling off the ships into our oceans. It is estimated that a staggering 10 000 containers are lost at sea each year. It would appear to us that shipping lines and insurers are quite happy to accept this figure and do nothing about it. In European waters, 2 000 containers a year are lost at sea, and this figure would appear to be rising year on year. These containers are a menace to navigation, they could pollute the seas with both toxic and non-toxic materials, and they leave local authorities with large clean-up costs.
The Transport Committee is now demanding action to reduce this figure and is sending a signal to the maritime industry that we are not prepared to tolerate this state of affairs much longer. The MARIN Institute in the Netherlands found the main reasons for container stack collapses were faulty lashings, overweight containers and faulty stowage. In addition, crews on larger container ships have difficulty in assessing when severe loads are moving forward and/or aft due to weather conditions, which can amplify vertical acceleration in these areas beyond the vessel's actual design specifications.
Moreover, the absence of a strict liability compensation convention for non-toxic substances leaves local government picking up the cost of the clean-up. Parliament is now demanding that shipping companies accept their responsibilities on this issue. We would like to see the Commission becoming more proactive in solving this unacceptable state of affairs. Today I am asking the Commission to study the results obtained by the Lashing@sea project and to come forward with proposals to improve container lashing procedures and equipment.
Secondly, we would like to see action to ensure that all containers are correctly weighed in port and correctly stowed before a ship sets sail for sea, as well as fitting automated beacons to aid container location.
Thirdly, we are asking the Commission to look at the compensation regime so that local and regional authorities are not left short-changed.
Finally, I want to return to the obligations of the wider maritime industry to get their act together. I appreciate that containers will be lost in severe storms. What I cannot accept is that containers are lost due to shoddy workmanship, or to containers being overloaded or incorrectly stacked, or because of a laissez-faire attitude to this problem by the industry at large.
Containers falling off ships are dangerous. Losing 20 000 of them a year is unacceptable. Lives are being put at risk, which is why we are demanding action. The maritime industry seems unwilling to act. Maybe we should.
Mr President, I am grateful to Mr Simpson for raising this crucial issue which is of interest to many Members of this Parliament and also to the Commission.
The Commission welcomes the results of the Lashing@Sea project. It is primarily the role of the International Maritime Organisation to tackle the issue of containers lost at sea, as this is regulated at an international level. The Commission will nevertheless work together with Member States to promote actions to adopt internationally agreed procedures within the structures of the International Maritime Organisation.
On the second question of overweight and incorrectly stowed containers, there are no EU rules governing the weighing of containers before loading them on ships or procedures covering stowage or lashing. This matter is regulated at national level or through international agreements.
The Commission does not plan at this stage to take a legislative initiative concerning this issue. However, this could change if international discussions are not successful and there are increased problems with the stability of ships, the strength of ships or losses of containers.
Before presenting any new proposal, the Commission would need to fully assess the impact such a measure would have on shipping operators. Today the Commission does not have sufficient information concerning this specific matter.
Concerning the third issue of tracking systems to locate containers at sea, this possibility could be further explored. However, equipping millions of containers with tracking devices would be costly and a proper assessment of the benefits must be carried out before taking a final decision to make such tracking systems mandatory.
The Commission could also assess the feasibility of clarifying the provisions of Directive 2002/59/EC that established the Community vessel traffic monitoring system and which obliges the Member States to ensure that the master of a ship reports to responsible coastal stations any sight of containers drifting at sea.
If the option to ensure the traceability of the containers is to be explored, the cost of such measures should be taken into account. However, such an option could be considered in the framework of the potential development of the traceability of the containers for logistics and security purposes.
Finally, concerning compensation for the damage caused by lost containers; this can be addressed under Directive 2009/20/EC concerning maritime insurance, and Directive 2005/35/EC concerning maritime pollution and sanctions in the event of offences covers cases when oil-polluting substances have been dumped into the sea.
Directive 2004/35/EC concerning environmental liability also establishes strict liability for operators who cause damage to the environment through the transportation by sea of dangerous goods or polluting goods. Such operators are obliged to remedy the damage caused to protected species and natural habitats.
Additional measures to put in place a compensation regime for damages caused by lost containers would need to be closely assessed against the proportionality principle justifying EU action. The Commission believes that at this stage the work of the IMO to improve standards should be the priority.
Mr President, Commissioner, as Mr Simpson pointed out, several thousand containers are lost each year in European waters, and they pose a very significant risk on two counts: they pose a pollution risk, which has been widely discussed, but also, because a number of them do not sink but often float between two bodies of water in which they are difficult to locate, they pose a major risk to the safe passage of ships, whether they be cargo ships or, in particular, the smallest fishing or recreational vessels. The result, as we know, is serious accidents that endanger human lives.
This is therefore an extremely serious problem, and the Commission seems to be saying that either it does not have the information to act, or it believes that, in view of the existing arrangements, certain measures must be applied. In reality, that is not the case: nothing whatsoever is being done about this situation.
We therefore want real measures to be proposed. We want preventive measures, by which I mean measures relating to container loading and stowage methods and to the scope to build into containers - and this can be done in satisfactory economic conditions - a beacon that will enable lost containers to be located and, therefore, either avoided by vessels - thus saving human lives - or retrieved if they contain toxic substances. In the event that toxic or highly toxic substances are present, this beacon must also be able to emit an agreed signal to enable the environmental risk to be anticipated and contained.
Lastly, this beacon must be of use in identifying the owners of containers, since there is a real issue of liability that has been raised in the oral question. Indeed, not knowing who the owners are and not being able, in fact, to identify and locate containers means that nothing can be established with regard to recovery and compensation for damage.
We strongly urge the Commission not to just conclude that we do not have the resources or that the existing resources are sufficient, because that is not the case: there is an issue of environmental safety, but there are also lives at stake, and we must remember that.
Mr President, Commissioner, ladies and gentlemen, on behalf of my group I would like to second the comments and questions put forward by the Chair of the Committee on Transport and Tourism, Mr Simpson. The loss of containers - as well as their contents, of course, since we must not forget that we are also talking about that - is without doubt an underestimated and neglected problem. As has been said, this concerns as many as 2 000 containers a year in European waters alone, with all the consequences for the environment, consequences possibly for the crews, for other ships and for the coastal regions, which of course are fairly often left with the task of clearing up the debris. This is therefore an issue that we must tackle.
There are various reasons for this problem: bad weather, speed, poor securing and stacking of containers, excessive weight, and so on. My group believes that this problem has a European dimension which justifies an initiative by the Commission. We should not stand back passively and wait for International Maritime Organization (IMO) measures. In particular, initiatives could be taken to register such incidents and raise awareness of this issue in European ports. In the context of the social dialogue - the European social dialogue in the port sector - the Commission could also broach the subject and propose solutions such as new procedures for loading containers or modified training.
Mr Riquet has emphasised, and I too believe, that it is very wise to ensure that containers are traceable: not only in this context but also in the context of monitoring the entire logistics chain. Commissioner, I therefore expect some slightly more concrete initiatives over the coming months and years.
on behalf of the ALDE Group. - (DE) Mr President, Mrs Geoghegan-Quinn, the arrival of a container full of trainers on an island somewhere, which was received enthusiastically by the residents, has in the past made headline news. In another case, a contingent of rubber ducks floated ashore. These are, of course, the pleasant examples of ships' cargoes going missing, but the fact is that in many cases lost containers can cause serious damage. It has become clear that we must do something about this.
The Dutch Government was concerned about this problem and set up an investigation to find out why it was happening. The investigation identified a number of causes. Although there are EU regulations which specify how cargoes should be secured and although all ships have the manual containing the regulations on board, only 46% of ships have their cargoes properly lashed down. This means that we do not need any new rules. You were right about that, Mrs Geoghegan-Quinn. In many cases, the weight of the cargo has not been correctly balanced. Another reason is that many crews in the short sea shipping sector unlash cargoes before they have reached their destination to speed up the unloading process. Stacking errors can also be a cause of the problem, together with old or damaged equipment. All of this can, of course, have a major impact on the environment. Around 70% of items lost from ships at sea sink to the bottom, but this gives rise to the question of what damage they are causing on the sea bed. A total of 15% of the goods reach land. The remaining 15% float around in the ocean and obviously represent a major hazard for other ships, platforms and the environment.
This means that when accidents happen at sea we must investigate the extent to which containers were involved. Then we need to speak to shipping companies and port operators to ensure that they comply with the regulations. In addition, regular inspections must be made. Two thousand containers really are too many and I think that carrying out feasibility studies would take too long. We must take immediate action, because the situation simply cannot go on as it is.
on behalf of the EFD Group. - (SK) As I see it, the solution to the problem of compensation for damage caused by containers lost at sea lies in having well-organised relations between three parties: the owner of the transported goods, the shipping company and the insurance company.
The operator, the shipping company and the crew in particular are responsible for the security of goods at sea. The crew is also responsible for preventing the containers from falling off or sliding from the vessel into the sea, that is, for compliance with the international regulations in force, and for ensuring the safe shipping of goods in international maritime transport.
In my opinion, the first step we ought to consider while tackling this issue is ensuring compliance with the regulations on securing goods before putting to sea. I think this is the central issue in this matter. Only then should we try to find new, complementary regulations for the transportation of goods. Only after we know the actual starting position and the situation concerning compliance with the regulations should we seek amendments to regulations which are already established for international shipping and, as the case may be, for the European Union too.
(GA) Mr President, my colleague Brian Simpson has raised very important questions, and I have to say that I am not at all happy with the response I received from the Commissioner. Is she willing or ready to do anything about it as regards the introduction of a law?
This is a hugely important issue and I commend my colleague, Brian Simpson, for raising it because if you look at the statistics things are actually getting worse.
Approximately 50% of the world's shipping tonnage carries non-toxic substances as bulk goods. There has been a rapid increase in the worldwide container ship fleet - which has grown by 140% from 32.6 million to 78.3 million gross tonnes since 1984 - and the problem needs to be regulated.
There is also a problem in relation to increased speed, because these container carriers travel at a much faster speed than bulk carriers. They are now travelling at speeds of 27 knots, which is a huge speed in terms of the possibility of crashes or impacts, collisions and so on. So there is a huge problem there as well.
Then we have the problem in relation to the actual age of the fleets themselves. When you look at the age of the fleets carrying containers, the bulk of them are in the category of 19-24 years old, which means that there is a major problem from the point of view of actual structural defects. What we need is a legislative initiative. We cannot allow a laissez-faire attitude. What we also need is a strict liability convention, so that ships travelling though EU waters will automatically have to foot the bill for non-intentional toxic releases into the sea due to the loss of containers.
What I am saying in essence is that we need action because the situation is getting progressively worse and, as Mr Simpson has pointed out, in the bulk of cases of accidents we are talking about human error in terms of the way containers are tied down, dealt with and so on, so we really need to take the shipping companies on.
(ES) Mr President, exactly eight years ago this November, the Prestige, an oil tanker carrying 70 000 tonnes of crude oil, suffered an accident off the coast of Galicia causing a leak through which the tanker spilled 20 000 tonnes of oil. This initial leak, combined with the misjudged decisions of the Minister of Public Works at the time, Mr Álvarez-Cascos, resulted in an absolute disaster and the worst ecological, social and economic tragedy ever to affect the Galician coasts.
One of the possible causes considered to explain the leak was precisely the presence of lost containers floating on the sea surface at the mercy of the waves and storms. These containers are potential projectiles that can be thrust against the hulls of all kinds of ships, including oil tankers like the Prestige but also passenger ships, ferries or cruise ships.
The outcome of the Lashing@Sea project has revealed serious deficiencies and negligence in the different areas concerned, such as lack of training and instruction among loading personnel and stevedores in the ports and also among the ship crews, which are consistently undertrained and undermanned even though the ships they work on are genuine monsters of the seas.
In addition, the best techniques to secure and trace the containers are, on the whole, insufficiently used, and they are frequently overloaded. Lastly, a cost and risk assessment of the new physical effects generated by these monsters of the seas needs to be carried out. These effects include, for example, the so-called 'parametric resonance effect', which can cause containers to drop from the rear of the ship at a faster rate.
This is why we demand that the European Commission undertake immediate preventive measures, more training, instruction and refreshment courses for stevedores and crews. We also demand the implementation of technological safety measures: weight controls in ports, improved lashing equipment and stacking strategies, and adequate marking to locate the containers in case of loss, traceability being one of the services potentially provided by the Galileo project.
(DE) Mr President, I am glad that the European Commission did not exist in the 15th century. If it had existed, Christopher Columbus and his companions would probably have sailed in the next container, which would promptly have sunk, and they would never have reached the continent of America.
We know what the cause of this problem is. We know that something needs to be done about it. What does the Commission say? It says that it is not possible to do anything. This is simply not acceptable. We know that inaccurate stowage is the cause, that the containers have faulty lashings, that they are overweight, that they fall into the water even when the weather is not stormy and that individual countries with their own regulations cannot change any of this. Who else should be bringing about change, if not the Commission, which is responsible for ensuring that things like this do not happen in European waters.
It is not only the environmental damage that we are concerned about. Human lives are also being put at risk. What would happen if a small boat with a plastic hull were to ram one of these containers in mid-Atlantic? It would sink. It would not just be the boat itself that would sink, but also the people on board. Spending a long period in the water in the middle of the North Atlantic wearing a life jacket is not much fun. This is something which we need to take into account. Therefore, I think it is wrong that nothing is happening. I believe that the European Commission must introduce regulations as quickly as possible in order to put an end to this situation. It is dangerous, it is wrong and something must be done. I am calling on the Commission to take urgent action, because it is responsible in this case.
(IT) Mr President, ladies and gentlemen, I consider the question on containers lost at sea, which we are discussing today, to be very important, since it raises an issue of extraordinary importance above all for the economy of EU coastal regions. Hence, I believe the European Commission must strive to create an insurance fund that can provide compensation for any damage caused by the leakage of what are at times hazardous substances from containers lost at sea.
Furthermore, it is advisable to raise the maritime safety level through stricter legislation on the control of goods stowage operations and the prevention of the illegal stowage of harmful toxic goods on ships. This insurance fund is something that I have already requested on other similar occasions.
author. - Mr President, in short, I am disappointed with the Commission's response to our oral question.
I appreciate that a world agreement would be ideal and I appreciate that we need to involve the IMO, but the IMO has got to be one of the slowest international organisations the world has ever come across. It works at the pace of a tortoise, and we want action now.
Commissioner, if I drop 2 000 heavy metal boxes into the sea, deliberately, with a load of materials in, then I would be prosecuted. Yet we allow this to happen every year in EU waters.
I make a plea: you cannot play Pontius Pilot with this and wash your hands of the problem. It is a problem that is increasing. It is a serious problem and it is a problem that you have to address. It is not a problem you can hide behind, saying 'well, we need to assess this' and 'we need to assess that', or whatever.
You have heard what the Members have said. Please now get on with trying to sort it out.
Mr President, I am grateful to all Members who participated in this debate and I would like to emphasise that I fully understand the importance of the topic we are discussing and how important it is in the opinion of Members that the Commission press ahead with a policy that would resolve this particular matter. I believe that the debate, and all that everyone has contributed, has shown the importance of the affair.
I also believe the debate showed the importance to be attached to the protection of the environment. Interestingly, the debate has gone from Mrs Meissner's rubber ducks and shoes all the way to Columbus, who folklore says paid a visit to my home port in the west of Ireland. I am very glad that he took that famous voyage!
However, I would like to emphasise again to all of the Members, but in particular to Mr Simpson who has taken such a keen interest in this area and who has put so much work into it, that we are very serious about this particular issue. We are aware of the large increase in the number of containers that are lost and, as I said earlier, Commissioner Kallas is looking at this problem. He believes it is not just linked to the lashing of containers but also to overweight containers. It is also due sometimes to the strength of the ship which was an issue that was raised, and the age of the ships - an issue raised by Mr Higgins.
Safety and protection of the marine environment, as I said earlier, are very important priorities for the Commission. We cannot compromise on those issues and we, and Commissioner Kallas in particular, will certainly consider whether further action is necessary. I am sure he would be very happy to work closely with you and your committee, Mr Simpson, in coming to a conclusion on that.
We already have quite a number of tools at our disposal to ensure safety, as well as the prevention of pollution, including from containers lost at sea. With regard to concrete action on the issue, I believe that action at an EU level does not seem necessary at this stage. However, I do take your point that the IMO as an organisation is moving very slowly and that the Commission needs to get involved to push for quicker solutions.
I still think, and I know that Commissioner Kallas feels very strongly, that the adequate forum to discuss these issues is still the IMO, and I suppose a review of the recent results of the lashing@sea project could be encouraged there.
That project also confirms the importance of having a global approach when we are developing procedures and standards so that we keep this level playing field that we talked about earlier between operators from Member States and indeed other states.
Let me conclude by emphasising that these issues should first be discussed in the IMO. The Commission participates as an observer in the IMO and the Commission prepares positions together with the Member States.
I can assure you that I will convey the results of the debate here today to Commissioner Kallas and the issue, I know, will be looked at by him and promoted in that context.
The debate is closed.
Written statements (Rule 149)
I would like to offer my congratulations on the decision to take up the subject of containers lost at sea. On 8 February this year, ferries sailing from Poland to Sweden were in immediate danger. The Finnish freight vessel the Linda was sailing from Rotterdam to St Petersburg, and while crossing lanes used by Polish and Swedish vessels it lost three containers containing 8.3 tonnes of substances classified as dangerous to the environment, 7 tonnes of products which are hazardous to marine life and 5.5 tonnes of flammable substances. Fortunately, this time it was possible to avert a tragedy.
I agree that all containers should be weighed in port and correctly stowed before vessels head to sea. This is, however, a long-term plan. The plan for today is for the Commission to introduce a regulation which provides for particular supervision of containers with substances classified as hazardous. Therefore, I would like to ask the Commission a question: when may we expect the first action on this matter?